Citation Nr: 0109679	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  94-34 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1. Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed 
disability manifested by insomnia.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1987 to 
December 1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
RO.  

In February 1997, the Board denied the veteran's claims of 
service connection for hearing loss and remanded his low back 
and insomnia claims for further development of the record.  

In July 2000, the Board remanded the case again to afford the 
veteran the opportunity to testify at a hearing.  

In February 2001, the veteran testified before the 
undersigned Member of the Board at a hearing held at the RO.  

(The issue of service connection for a claimed disability 
manifested by insomnia is addressed in the Remand section of 
this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran currently is shown to have a disability 
manifested by a history of a low back injury with residual 
pain due to service.  



CONCLUSION OF LAW

The veteran's history of back injury with residual low back 
pain is due to injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted by the RO, the veteran's service medical records are 
incomplete.  With one exception, the available service 
medical records are negative for evidence of back disability 
or treatment.  At his separation examination, the veteran did 
describe a low back injury during service, wherein he was 
pushing a truck out of sand.  

In April 1992, a VA examination was conducted.  The veteran 
stated that, in February 1991, he injured his back while in 
the desert.  He reported that he was only given Motrin and 
that no x-ray or medical studies were done.  He complained of 
low back pain only when driving for a long time.  He stated 
that there was no radiation to the legs and that the 
disability did not interfere with his daily activities.  
Examination was essentially normal.  The diagnosis was that 
of history of back injury with residual mild low back pain.  

Throughout the appeal and at his hearing, the veteran's 
description of the in-service back injury has been 
consistent.  The Board finds that his testimony was credible 
in this regard.  Further, the separation examination report, 
wherein the veteran described a back injury, is particularly 
credible and persuasive.  At the time, the veteran was not 
seeking a claim for benefits.  In light of the VA examiner's 
diagnosis of residual mild low back pain, the Board finds 
that the preponderance of the evidence supports the claim of 
service connection for the demonstrated low back disability.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

As the Board is granting the benefit sought regarding this 
issue, the veteran is not prejudiced by the Board's deciding 
the issue without the RO's first considering the provisions 
of the new law.  



ORDER

Service connection for the disability manifested by a history 
of back injury with residual low back pain is granted.  



REMAND

At his February 2001 hearing, the veteran indicated an intent 
to seek service connection for post-traumatic stress disorder 
(PTSD).  Indeed, a letter from the Director of the PTSD 
Program at VA in Durham, North Carolina, indicates that the 
veteran has PTSD.  The veteran's representative suggested 
that the veteran's insomnia may be a manifestation of the 
PTSD.  

Currently, there is no competent evidence addressing the 
etiology of the veteran's insomnia.  As the representative 
has suggested that it may be due to PTSD and as the claim of 
service connection for PTSD has not been adjudicated, an 
examination should be conducted to determine the etiology of 
the insomnia.  

In addition, although not specifically claimed by the 
veteran, the RO should consider whether the veteran's 
insomnia is due to an undiagnosed illness pursuant to 
38 U.S.C.A. § 1117 (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 3.317 (2000).  

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed insomnia since service.  
After securing the necessary release, the 
RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
insomnia.  All indicated testing should 
be accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  The examiner should 
elicit from the veteran and record a full 
medical history and should report 
detailed medical findings in connection 
with the evaluation of the claimed 
condition.  Based on his/her review of 
the case, it is requested that the 
examiner express an opinion as to the 
likelihood that the veteran has current 
symptoms manifested by insomnia due to an 
undiagnosed illness.  If the insomnia is 
related to a diagnosed disability, the 
examiner should state whether the 
disability manifested by insomnia is 
likely due to disease or injury that was 
incurred in or aggravated by service.  In 
this regard, the examiner should 
specifically state whether the veteran's 
insomnia is due to a psychiatric 
disability.  The examination report 
should reflect review of pertinent 
material in the claims folder, including 
the medical records on file, and include 
the factors on which the opinion is 
based.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim. The RO must consider the 
provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



